Citation Nr: 0635269	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post laminectomy, L5-S1, with lumbar radiculitis and 
radiculopathy, currently evaluated as 20 percent disabling 
from June 15, 1999, until October 7, 1999, and as 40 percent 
disabling from October 7, 1999.  

2.  Entitlement to a rating in excess of 20 percent for 
acromioclavicular separation of the right shoulder.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1981 until August 
1985.  

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from August 1999 and May 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in North Little Rock, Arkansas.

The veteran's lumbar and TDIU claims were previously before 
the Board in December 2004.  At that time, a remand was 
ordered to accomplish additional development.  

The Board observes that a communication received by the RO on 
June 15, 1999, raised claims of entitlement to increased 
ratings for low back and right shoulder disabilities.  Those 
claims were denied in an August 1999 rating decision.  Then, 
in correspondence received on October 7, 1999, the veteran 
instructed VA to obtain additional treatment records 
pertaining to his back and shoulder conditions and to review 
them "for the purpose of amending the rating decision dated 
August 26, 1999 and increasing (his) evaluations for these 
conditions."  The Board finds that such language signifies 
disagreement with the August 1999 rating action as to both 
the back and right shoulder disabilities.  

The RO construed the October 7, 1999, correspondence as a new 
increased ratings claim, and considered the back and shoulder 
issues in a May 2001 rating decision.  At that time, the RO 
increased the veteran's evaluation for residuals of lumbar 
strain, post laminectomy, L5-S1, with lumbar radiculitis and 
radiculopathy to 40 percent disabling, effective October 7, 
1999.  The veteran's 20 percent rating for his 
acromioclavicular separation of the right shoulder, with 
degenerative
changes was continued.  

The veteran appealed the May 2001 rating determination as to 
the back disability, but not as to the right shoulder 
disability.  A statement of the case was issued in February 
2003 and the appeal was perfected with the submission of a VA 
Form 9 in March 2003.  

Based on the procedural history outlined above, the 
appropriate date of claim for the lumbar disability was June 
15, 1999.  For this reason, the issue of entitlement 
to a rating in excess of 20 percent for a low back disability 
from June 15, 1999, until October 7, 1999, is also for 
consideration in the instant appeal.  

With respect to the right shoulder claim, the evidence of 
record does not reflect that a statement of the case (SOC) 
has been issued in response to the veteran's October 1999 
notice of disagreement, pursuant to 38 C.F.R. § 19.26 (2006).  
For this reason, this issue, along with the claim of 
entitlement to TDIU, are each addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's status 
post laminectomy, L5-S1, with lumbar radiculitis and 
radiculopathy has been productive of complaints of low back 
pain and left leg numbness; objectively, the evidence 
demonstrates lumbar tenderness, with no more than slight 
limitation of motion and slight neurologic deficit, without 
any showing of ankylosis.


CONCLUSIONS OF LAW

1.  From June 15, 1999, until October 7, 1999, the schedular 
criteria for an evaluation of 40 percent for status post 
laminectomy, L5-S1, with lumbar radiculitis and 
radiculopathy, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(as in effect prior to September 26, 2003)

2.  From October 7, 1999, the schedular criteria for an 
evaluation in excess of 40 percent for status post 
laminectomy, L5-S1, with lumbar radiculitis and 
radiculopathy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(as in effect from September 23, 2002 until September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  In this 
regard, it is noted that the instant decision grants a 40 
percent evaluation from June 15, 1999 to October 7, 1999.  
This action creates an earlier effective date for his 
increased award and, as such, he is not prejudiced by the 
absence of notice as to disability ratings and effective 
dates in the December 2004 communication discussed above.  
Moreover, because the instant decision denies an increased 
evaluation from October 7, 1999, no higher evaluation or 
effective date will be assigned.  Again, the absence of 
notice as to disability ratings and effective dates does not 
prejudice the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable August 1999 decision that is the basis of 
this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and post service treatment and 
examination.  Such records include vocational rehabilitation 
treatment notes.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  


I.  Increased rating- status post laminectomy, L5-S1, with 
lumbar radiculitis and radiculopathy

As previously discussed, the veteran's claim of entitlement 
to an increased rating for a lumbar spine disability was 
received on June 15, 1999.  However, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider earlier VA clinical records to the 
extent that they are found to shed additional light on the 
veteran's disability picture as it relates to the rating 
period on appeal.

For the period from June 15, 1999, to October 7, 1999, the 
veteran is assigned a 20 percent evaluation for his lumbar 
disability pursuant to Diagnostic Codes 5295-5293.  From 
October 7, 1999, he is assigned a 40 percent evaluation.  The 
May 2001 rating action awarding a 40 percent rating did so on 
the basis of medical evidence indicating chronic low back 
pain, with slight limitation of motion and mild neurologic 
deficits.  The Board finds that the evidence of record prior 
to October 7, 1999, demonstrates similar symptomatology.  
Indeed, an April 1997 VA examination established a 10 degree 
loss of lumbar flexion due to pain.  A
September 1997 VA outpatient treatment report indicated 
complaints of recurrent low back pain.  A March 1998 VA 
record noted complaints of back pain even with coughing.  An 
August 1999 VA clinical record revealed lumbar pain 
necessitating epidural injections.  Back strengthening 
exercises were also recommended at that time.  Another August 
1999 report also revealed chronic low back pain.  A September 
1999 VA clinical record indicated hat the veteran was taking 
Percocet for his back pain.  Moreover, regarding neurologic 
findings, a September 1997 VA outpatient treatment report 
reflected complaints of numbness in the left lower extremity.  
Objectively, there was weakness in dorsiflexion of the left 
great toe.  Furthermore, a March 1998 VA record noted L5 
nerve root impingement.  Numbness in the left lower extremity 
was again noted in an August 1999 clinical record.  
Therefore, the Board finds that the 40 percent evaluation 
assigned as of October 7, 1999, is warranted for the period 
prior to that date as well.  

Based on the above, then, the veteran is entitled to a 40 
percent evaluation throughout the rating period on appeal.  
The Board must now consider whether an evaluation in excess 
of that amount is warranted.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is noted that 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine, provides a maximum benefit of 40 percent.  
Thus, an increased rating is not possible under that Code 
section.  Similarly, Diagnostic Code 5295, pertaining to 
lumbosacral strain, also affords a maximum rating of 40 
percent.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 60 percent rating 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board has reviewed the evidence of record and concludes 
that, for the period in question, the veteran's disability 
picture does not most nearly approximate the next-higher 60 
percent evaluation under the old version of Diagnostic Code 
5293.  In so finding, it is noted that VA examination in 
April 1997 showed no decreased sensation of the lower 
extremities, with a negative straight leg test as to the 
right lower extremity.  There was no evidence of muscle 
spasm.  Moreover, subsequent VA examination in April 2000 
indicated a negative straight leg raise and normal sensation 
to touch medially and laterally in all extremities.  The 
veteran also had good heel-toe coordination at that time.  
Further, no parapsinal spasms were detected at that time.  
Furthermore, an April 2000 VA clinical record indicated 
symmetric reflexes.  

VA neurologic examination in April 2001 showed that the 
veteran's knee and ankle reflexes were physiological in the 
sitting position.  In the supine position, the straight leg 
raise and Lasegue maneuver did not evoke back pain or leg 
pain.  No sensory loss was detected in the foot.  A VA 
orthopedic examination also performed in April 2001 revealed 
a slight decrease in pinprick sensation to the left leg, with 
otherwise normal sensation.  Reflexes were symmetrical at 
that time.  Also at that time, motor and muscle strength was 
normal in all extremities.

The Board acknowledges the left great toe weakness noted upon 
VA examination in April 1997.  The Board further recognizes 
complaints of radiating pain in the left leg, reported in a 
February 2001 VA record.  Additionally, the veteran 
complained of numbness in the left heel and ankle area, as 
well as hip and leg pain, at his April 2001 VA neurologic 
examination.  At that time, physical examination showed  
slight diminution and appreciation to pinprick along a 4-inch 
strip in the lateral thigh.  However, the overall evidence, 
as detailed above, does not reveal a disability picture 
commensurate with the next-higher 60 percent rating under the 
old version of Diagnostic Code 5293.  Indeed, there has been 
no showing of pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

In sum, the veteran's disability picture does not most nearly 
approximate the 60 percent criteria under the old version of 
Diagnostic Code 5293.  Moreover, there are no other relevant 
code sections for consideration.  Indeed, as the evidence 
does not demonstrate vertebral fracture, evaluation under 
Diagnostic Code 5285 is not for application.  Similarly, as 
the evidence does not demonstrate ankylosis or disability 
comparable therewith, Diagnostic Code 5286 does not apply.  
Therefore, there is no basis for a rating in excess of 40 
percent under the schedular criteria for disabilities of the 
spine as in effect prior to September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  The next-higher 60 percent disability rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
status post laminectomy, L5-S1, with lumbar radiculitis and 
radiculopathy.  
One relevant Diagnostic Code for consideration in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  Under that Code section, a 10 percent 
evaluation applies for slight limitation of the lumbar spine.  
A 20 percent evaluation is warranted where the evidence 
demonstrates moderate limitation of motion.  Finally, where 
the evidence shows severe limitation of lumbar motion, a 40 
percent evaluation is warranted.  

In the present case, the clinical records between September 
23, 2002, and September 26, 2003, do not contain specific 
range of motion findings referable to the lumbar spine.  
However, as previously noted, 38 C.F.R. § 4.1 provides that, 
in evaluating a disability, such disability is to be viewed 
in relation to its whole recorded history.  Therefore, the 
Board will consider an earlier April 2001 VA examination 
report in order to help gauge the severity of the veteran's 
disability during the period in question.  

At the time of his April 2001 VA examination, the veteran had 
lumbar flexion to 70 degrees, at which point he reported 
pain.  He had side bending to 30 degrees, at which point 
there was pain.  He had extension to 30 degrees.  

The Board determines that the above evidence supports a 
finding of slight limitation of motion.  Moreover, in 
reaching this conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this regard, at the April 2001 VA 
examination, the veteran reported chronic low back pain, 
which he rated as 3 out of 10 in intensity, rising to 8 or 9 
if he turned rapidly.  Bending also caused back pain and he 
avoided lifting.  He further stated that his back pain was 
exacerbated by standing in excess of 10 minutes, walking in 
excess of 15 minutes, or sitting in excess of 30 minutes.  
Objectively, the veteran could heel walk and toe walk.  It 
was noted that he wore a back brace, but he did not require a 
cane or similar assistive devices for ambulation.  

The outpatient treatment records also reflect consistent 
complaints of low back pain.  However, as indicated in an 
April 2003 physical evaluation, the veteran ambulated without 
assistance.  

Overall, the objective evidence of record reveals 
symptomatology contemplated by a 10 percent evaluation for 
slight limitation of lumbar motion under Diagnostic Code 
5292.  The evidence does not demonstrate additional 
functional limitation such as to warrant the next-higher 20 
percent rating.  

The Board will now consider whether any alternate Diagnostic 
Codes provide a higher evaluation for the orthopedic 
manifestations of the veteran's lumbar spine disability.  In 
this vein, Diagnostic Code 5295 provides a 20 percent rating 
where the evidence demonstrates muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  However, the veteran's low back 
disability does not involve such symptoms.  Again, VA 
examinations in April 2000 and April 2001 indicated that 
there were no muscle spasms.  No other evidence of record 
reveals muscle spasms during the period in question.  
Likewise, there is no showing of loss of unilateral lateral 
spine motion in standing position.  Thus, Diagnostic Code 
5295 does not serve as a basis for a rating in excess of 10 
percent for the orthopedic manifestations of the veteran's 
low back disability.  Furthermore, no other Code sections 
enable a higher evaluation.  Indeed, the evidence does not 
establish vertebral fracture or ankylosis, precluding 
consideration under Diagnostic Codes 5285 and 5286.  There 
are no other relevant Diagnostic Codes for analysis.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected status post laminectomy, L5-S1, with lumbar 
radiculitis and radiculopathy.  

In evaluating disability of the lumbar spine the present 
case, the relevant neurological findings relate to the lower 
extremities.  Thus, diagnostic codes 8522-8530 are 
potentially applicable.  

In the present case, VA examination in April 2001 showed 
decreased sensation to pinprick in the left lower extremity 
in an S1 dermatomal distribution.  Pain and touch sensation 
was otherwise intact.  Straight leg raise and Lasegue's 
maneuver did not elicit back pain.  The veteran's reflexes 
were physiological and the knee and ankle from sitting 
position.  The veteran could heel walk and toe walk, and had 
no muscle atrophy.  There are no additional neurologic 
findings during the rating period in question.  

The Board finds that the medical evidence detailed above 
warrant a finding of mild neurologic manifestations of the 
veteran's service-connected low back disability.  
The evidence is not found to demonstrate moderate 
neurological deficit.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only a 
noncompensable evaluation.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
status post laminectomy, L5-S1, with lumbar radiculitis and 
radiculopathy.  It has been determined that the veteran is 
entitled to a 10 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent evaluation under Diagnostic Code 8520, 8521, 
8524, 8525 or 8526 for the neurologic manifestations.  
Clearly, the rating assigned on this basis would be less than 
the single 40 percent rating now in effect.  As such, 
separate evaluations for the orthopedic and neurologic 
manifestations of the veteran's status post laminectomy, L5-
S1, with lumbar radiculitis and radiculopathy are not for 
application.  Rather, the 40 percent single evaluation 
currently in effect remains undisturbed.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine, or disability comparable 
therewith, is required in order for the veteran to qualify 
for the next-higher 50 percent evaluation under the General 
Rating Formula for Disabilities of the Spine.  Such has not 
been demonstrated by VA examination in July 2005, or by any 
other competent evidence during the period in question.  In 
fact, the July 2005 VA examination indicated that the veteran 
had a steady gait and that he ambulated without the aid of 
any assistive devices.  He could flex his lumbar spine to 70 
degrees, with pain beginning at 40 degrees.  He had backward 
extension to 30 degrees.  He had lateral flexion to 30 
degrees and had rotation to 40 degrees bilaterally, with 
complaints of pain beginning at 30 degrees.  Despite findings 
of tenderness with range of motion testing, the veteran did 
not have any loss of function with repeated maneuvers.  
Therefore, even when considering additional functional 
limitation, the overall evidence does not reveal disability 
comparable to ankylosis and the criteria for the next-higher 
50 percent rating have not been satisfied.  

In conclusion, there is no basis for a rating in excess of 40 
percent for the veteran's low back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Prior to October 7, 1999, entitlement to a 40 percent rating 
for status post laminectomy, L5-S1, with lumbar radiculitis 
and radiculopathy is granted, subject to governing criteria 
applicable to the payment of monetary benefits. 

From October 7, 1999, entitlement to a rating in excess of 40 
percent rating for status post laminectomy, L5-S1, with 
lumbar radiculitis and radiculopathy is denied.


REMAND

As noted in the introduction to this decision, an October 
1999 communication from the veteran can fairly be construed 
as a notice of disagreement with an August 1999 rating 
decision denying entitlement to a rating in excess of 20 
percent for acromioclavicular separation of the right 
shoulder with degenerative changes.  The evidence of record 
does not reflect that a statement of the case (SOC) has been 
issued in response to the veteran's October 1999 notice of 
disagreement, pursuant to 38 C.F.R. § 19.26 (2006).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Furthermore, because development of the veteran's right 
shoulder claim may result in a change in the veteran's 
disability rating percentage, it could affect the outcome of 
his TDIU claim.  For this reason, the Board finds that the 
TDIU claim is inextricably intertwined with the increased 
ratings claims.  Therefore, a decision as to the issue of 
TDIU will be deferred pending readjucation of the veteran's 
spine claims.  This is in accordance with Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal. 

Further regarding the TDIU claim, it is noted that the VA 
examiner in July 2005 did not explicitly address the 
veteran's unemployability.  As this question is critical to 
the TDIU claim, he should be provided an opportunity to offer 
such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the veteran's claim 
of entitlement to a rating in excess of 
20 percent for acromioclavicular 
separation of the right shoulder with 
degenerative changes, issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations in accordance with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), Mayfield v. 
Nicholson, 444 F.3rd 1328 (Fed. Cir. 
2006), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159, and 
any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of entitlement to service 
connection for chest pain, to include 
left arm pain.  Such communication should 
also inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should also be provided notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from the August 
1999 rating decision, which denied 
entitlement to a rating in excess of 20 
percent for acromioclavicular separation 
of the right shoulder with degenerative 
changes.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from those determinations.

3.  Request that the VA examiner who 
evaluated the veteran in July 2005 offer 
an opinion as to whether it is at least 
as likely as not that the veteran is 
precluded from obtaining and maintaining 
substantially gainful employment, and if 
so, whether this is due solely to his 
service-connected disabilities.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner finds that 
another examination is required in order 
to respond to this inquiry, then one 
should be scheduled.  The claims folder 
must be reviewed in conjunction with this 
request and with any subsequent 
examination of the veteran, and the 
examiner's report should indicate that 
the file was in fact reviewed.  
Furthermore, if the VA examiner who 
evaluated the veteran in July 2005 is not 
available for comment, then another 
comparably qualified examiner may respond 
in his place, following a review of the 
claims folder.  

4.  Following the above action, but not 
before readjudication of the veteran's 
right shoulder claim, readjudicate the 
veteran's TDIU claim, considering all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  
The right shoulder claim should only be 
certified to the Board if a timely 
substantive appeal is received.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


